
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.17


QWEST CORPORATION
AIRCRAFT TIME SHARING AGREEMENT


        This Aircraft Time Sharing Agreement ("Agreement") by and between Qwest
Corporation ("Lessor"), a Colorado corporation whose address is 1801 California
Street, Denver, Colorado 80202 and Edward A. Mueller ("Lessee"), whose address
is 1801 California Street, 52nd Floor, Denver, Colorado 80202 (collectively the
"Parties"), is effective January 1, 2009 and shall terminate on December 31,
2011, unless terminated earlier by either party pursuant to Article 1 below.

        WHEREAS, Lessor is legal owner of an aircraft ("Aircraft"), equipped
with engines and components as described in the Aircraft Subject to the Time
Sharing Agreement attached hereto and made a part hereof, as Exhibit A;

        WHEREAS, Lessor has the right of possession of an aircraft ("Aircraft"),
equipped with engines and components as described in the Leased Aircraft Subject
to the Time Sharing Agreement attached hereto and made a part hereof, as
Exhibit B;

        WHEREAS, Lessor has contracted for a fully qualified flight crew to
operate the Aircraft;

        WHEREAS, Lessor desires to provide to Lessee, and Lessee desires to have
the use of, said Aircraft with flight crew on a non-exclusive time sharing basis
as defined in Section 91.501(c)(1) of the Federal Aviation Regulations ("FAR");

        WHEREAS, this Agreement sets forth the understanding of the Parties as
to the terms under which Lessor will provide Lessee with the use, on a periodic
basis, of the Aircraft as described in Exhibits A and B hereto, currently owned
or operated by Lessor; and

        WHEREAS, the use of the Aircraft will at all times be pursuant to and in
full compliance with the requirements of FAR Sections 91.501(b)(6),
91.501(c)(1), and 91.501(d).

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the Parties agree as follows:

1.     Termination.

        (a)   The term of this Agreement begins on January 1, 2009 and ends
automatically on the earlier of:

(i)the date that Lessee is not a full-time employee of Lessor or any of its
affiliates; or,

(ii)December 31, 2011.

        (b)   Either party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective ten (10) days
from the date of the notice; provided that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations, the requirements of any financial institution with a security or
other interest in the Aircraft, insurance requirements or in the event the
insurance required hereunder is not in full force and effect.

2.     Use of Aircraft.

        (a)   Lessee may use the Aircraft from time to time, with the permission
and approval of Lessor's Flight Operations Department, for any and all purposes
allowed by FAR Section 91.501(b)(6) at such times as the Lessor does not require
the use of the Aircraft for the business purposes of Lessor or an

1

--------------------------------------------------------------------------------



affiliate. Lessee's use shall include the use of the Aircraft by guests of
Lessee. (b) Lessee represents, warrants and covenants to Lessor that:

1.Lessee will use each Aircraft for and on Lessee's own account only and will
not use any Aircraft for the purposes of providing transportation of passengers
or cargo in air commerce for compensation or hire;

2.Lessee shall refrain from incurring any mechanics lien or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, and
Lessee shall not attempt to convey, mortgage, assign, lease or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;
and

3.During the term of this Agreement, Lessee will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing Lessee.

        (c)   Lessee shall provide Lessor's Flight Operations Department with
notice of Lessee's desire to use the Aircraft and proposed flight schedules as
far in advance of any given flight as possible, and in any case, at least
forty-eight (48) hours in advance of Lessee's planned departure. Requests for
flight time shall be in a form, whether written or oral, mutually convenient to,
and agreed upon by the Parties. In addition to the proposed schedules and flight
times Lessee shall provide at least the following information for each proposed
flight prior to scheduled departure as required by the Lessor or Lessor's flight
crew:

1.proposed departure point;

2.destination;

3.date and time of flight;

4.the number and identity of anticipated passengers and relationship to the
Lessee;

5.the nature and extent of luggage and/or cargo to be carried;

6.the date and time of return flight, if any; and

7.any other information concerning the proposed flight that may be pertinent or
required by Lessor or Lessor's flight crew.

        (d)   Lessor shall notify Lessee as to whether or not the requested use
of the Aircraft can be accommodated and, if not, the Parties shall discuss
alternatives.

        (e)   Lessor's prior planned utilization of the Aircraft will take
precedence over Lessee's use. Additionally, any maintenance and inspection of
the Aircraft takes precedence over scheduling of the Aircraft unless such
maintenance or inspection can be safely deferred in accordance with applicable
laws and regulations and within the sound discretion of the Pilot-In-Command.

        (f)    Lessor shall have sole and exclusive authority over the
scheduling of the Aircraft, including which Aircraft is used for any particular
flight.

        (g)   Lessor shall not be liable to Lessee or any other person for loss,
injury, or damage occasioned by the delay or failure to furnish the Aircraft and
crew pursuant to this Agreement for any reason.

2

--------------------------------------------------------------------------------



3.     Time-Sharing Arrangement.

        It is intended that this Agreement will meet the requirements of a "Time
Sharing Agreement" as that term is defined in FAR Section 91.501(c)(1) whereby
Lessor will lease its Aircraft and flight crew to Lessee.

4.     Cost of Use of Aircraft.

        (a)   In exchange for use of the Aircraft, Lessee shall pay an amount
for Lessee's guest use of the Aircraft. That amount shall be the direct
operating costs of the Aircraft permitted pursuant to FAR Section 91.501 for any
flight conducted under this Agreement or a lesser amount as mutually agreed to
by the Parties. Pursuant to FAR Section 91.501(d), those direct operating costs
shall be limited to the following expenses for each use of the Aircraft:

(1)Twice the cost of fuel, oil, lubricants and other additives.

(2)Travel expenses of the crew, including food, lodging, and ground
transportation.

(3)Hangar and tie-down costs when the Aircraft is required by the Lessee to be
away from the Aircraft's base of operation.

(4)Insurance obtained for the specific flight.

(5)Landing fees, airport taxes, and similar assessments.

(6)Customs, foreign permit, and similar fees directly related to the flight.

(7)In flight food and beverages.

(8)Passenger ground transportation.

(9)Flight planning and weather contract services.

        (b)   Lessor will invoice, and Lessee will pay for all appropriate
charges.

        (c)   In addition to the rental referenced in Section 4(a) above, Lessee
shall also be assessed the Federal Excise Taxes as imposed under Section 4261 of
the Internal Revenue Code (the "Commercial Transportation Tax") and any segment
and landing fees associated with such flight(s).

5.     Invoicing and Payment.

        All payments to be made to Lessor by Lessee hereunder shall be paid in
the manner set forth in this Paragraph 5. Lessor will pay to suppliers,
employees, contractors and government entities all expenses related to the
operations of the Aircraft hereunder in the ordinary course. As to each flight
operated hereunder, Lessor shall provide to Lessee an invoice for the charges
specified in Paragraph 4 of this Agreement (plus domestic or international air
transportation Excise Taxes, as applicable, imposed by the Internal Revenue Code
and collected by Lessor), such invoice to be issued within thirty (30) days
after the completion of each such flight. Lessee shall pay Lessor the full
amount of such invoice upon receipt of the invoice. In the event Lessor has not
received a supplier invoice for reimbursable charges relating to such flight
prior to such invoicing, Lessor shall issue a supplemental invoice for such
charges to Lessee within thirty (30) days of the date of receipt of the supplier
invoice and Lessee shall pay such supplemental invoice amount upon receipt
thereof. All such invoices shall separately itemize the expenses in items (1)
through (9) of paragraph 4(a) for each flight included in that invoice.
Delinquent payments, defined as payments received more than thirty (30) days
after invoice, to Lessor by Lessee hereunder shall bear interest at the rate of
ten percent (10%) per annum from the due date until the date of payment. Lessee
shall further pay all costs incurred by Lessor in collecting any amounts due
from Lessee pursuant to the provisions of this Paragraph 5 after delinquency,
including court costs and reasonable attorneys' fees.

3

--------------------------------------------------------------------------------



6.     Insurance and Limitation of Liability.

        Lessor represents that the flight operations for the Aircraft as
contemplated in this Agreement will be covered by the Lessor's aircraft all-risk
physical damage insurance (hull Coverage), aircraft bodily injury and property
damage liability insurance, passenger, pilot and crew voluntary settlement
insurance and statutory workers compensation and employer's liability insurance.

        (a)   Insurance.

1.Lessor will maintain or cause to be maintained in full force and effect
throughout the term of this Agreement aircraft liability insurance in respect of
the Aircraft in an amount at least equal to $100 million combined single limit
for bodily injury to or death of persons (including passengers) and property
damage liability. Lessor will retain all rights and benefits with respect to the
proceeds payable under policies of hull insurance maintained by Lessor that may
be payable as a result of any incident or occurrence while an Aircraft is being
operated on behalf of Lessee under this Agreement.

2.Lessor shall use best efforts to procure such additional insurance coverage as
Lessee may request naming Lessee as an additional insured; provided, that the
cost of such additional insurance shall be borne by Lessee pursuant to
Paragraph 4(a)(4) hereof.

        (b)   Limitation of Liability. Lessee agrees that the insurance
specified in paragraph 6(a) shall provide its sole recourse for all claims,
losses, liabilities, obligations, demands, suits, judgments or causes of action,
penalties, fines, costs and expenses of any nature whatsoever, including
attorneys' fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by Lessee or its guests, including
injury to or death of any persons, including Lessee and its guests which may
result from or arise out of the use or operation of the Aircraft during the term
of this Agreement ("Claims"). This Section 6 shall survive termination of this
Agreement.

        (c)   Lessee agrees that when, in the reasonable view of Lessor's Flight
Operations Department or the pilots of the Aircraft, safety may be compromised,
Lessor or the pilots may terminate a flight, refuse to commence a flight, or
take other action necessitated by such safety considerations without liability
for loss, injury, damage, or delay.

        (d)   In no event shall Lessor be liable to Lessee or Lessee's
employees, agents, representatives, guests, or invitees for any claims or
liabilities, including property damage or injury and death, and expenses,
including attorney's fees, in excess of the amount paid by Lessor's insurance
carrier in the event of such loss.

        (e)   LESSOR SHALL IN NO EVENT BE LIABLE TO LESSEE OR LESSEE'S
EMPLOYEES, AGENTS, REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY INDIRECT,
SPECIAL, OR CONSEQUENTIAL DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
UNDER ANY CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR FAILURE TO
FURNISH THE AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR
NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS AGREEMENT.

7.     Covenants Regarding Aircraft Maintenance.

        The Aircraft has been inspected and maintained in the twelve-month
period preceding the date hereof in accordance with the provisions of FAR
Part 91. Lessor shall, at its own expense, inspect, maintain, service, repair,
overhaul, and test the Aircraft in accordance with FAR Part 91. The Aircraft
will remain in good operating condition and in a condition consistent with its
airworthiness certification, including all FAA-issued airworthiness directives
and mandatory service bulletins. In the event that any non-standard maintenance
is required during any applicable lease term, Lessor, or

4

--------------------------------------------------------------------------------




Lessor's Pilot-In-Command, shall immediately notify Lessee of the maintenance
required, the effect on the ability to comply with Lessee's dispatch
requirements and the manner in which the Parties will proceed with the
performance of such maintenance and conduct of the balance of the planned
flight(s).

8.     No Warranty.

        NEITHER LESSOR (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED
TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED,
WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE
OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

9.     Operational Control.

        (a)   Lessor shall be responsible for the physical and technical
operation of the Aircraft and the safe performance of all flights and shall
retain full authority and control, including exclusive operational control, and
possession of the Aircraft at all times during the term of this Agreement.

        (b)   In accordance with applicable FARs, the qualified flight crew
provided by Lessor will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder. The
Pilot-In-Command shall have absolute discretion in all matters concerning the
preparation of the Aircraft for flight and the flight itself, the load carried
and its distribution, the decision whether or not a flight shall be undertaken,
the route to be flown, the place where landings shall be made and all other
matters relating to operation of the Aircraft. Lessee specifically agrees that
the flight crew shall have final and complete authority to delay or cancel any
flight for any reason or condition which, in sole judgment of the
Pilot-In-Command, could compromise the safety of the flight and to take any
other action which, in the sole judgment of the Pilot-In-Command, is
necessitated by considerations of safety. No such action of the Pilot-In-Command
shall create or support any liability to Lessee or any other person for loss,
injury, damages or delay. The Parties further agree that Lessor shall not be
liable for delay or failure to furnish the Aircraft and crew pursuant to this
Agreement which such failure is caused by government regulation or authority,
mechanical difficulty or breakdown, war, civil commotion, strikes or labor
disputes, weather conditions, acts of God or other circumstances beyond Lessor's
reasonable control. Lessee agrees that Lessor's operation of aircraft is within
the operation guidelines of the Lessor's Flight Operations Department manual and
the crews are responsible to operate within the guidelines of FAR Part 91 and
the Lessor's Flight Operations Department manual.

10.   Governing Law.

        The Parties hereto acknowledge that this Agreement shall be governed by
and construed in all respects in accordance with the laws of the State of
Colorado.

11.   Counterparts.

        This Agreement may be executed in one or more counterparts each of which
will be deemed an original, all of which together shall constitute one and the
same agreement.

12.   Entire Agreement.

        This Agreement constitutes the entire understanding among the Parties
with respect to its subject matter, and there are no representations,
warranties, rights, obligations, liabilities, conditions,

5

--------------------------------------------------------------------------------




covenants, or agreements other than as expressly set forth herein. This
Agreement shall supersede any prior Agreement between the parties and this
Agreement shall govern any question or issue that may arise from a flight
conducted or to have been conducted under a prior agreement.

13.   Notices and Communications.

        All notices, requests, demands and other communications required or
desired to be given hereunder shall be in writing (except as permitted pursuant
to Paragraph 2(c)) and shall be deemed to be given: (i) if personally delivered,
upon such delivery; (ii) if mailed by certified mail, return receipt requested,
postage pre-paid, addressed as follows (to the extent applicable for mailing),
upon the earlier to occur of actual receipt, refusal to accept receipt or three
(3) days after such mailing; (iii) if sent by regularly scheduled overnight
delivery carrier with delivery fees either prepaid or an arrangement,
satisfactory with such carrier, made for the payment of such fees, addressed (to
the extent applicable for overnight delivery) as follows, upon the earlier to
occur of actual receipt or the next "Business Day" (as hereafter defined) after
being sent by such delivery; or (iv) upon actual receipt when sent by fax,
mailgram, telegram or telex:

  If to LESSOR:
 
 
 
QWEST CORPORATION
1801 California Street
Denver, Colorado 80202
 
 
 
Copy:
 
Qwest Legal Department
1801 California Street, 10th Floor
Denver, Colorado 80202
 
If to LESSEE:
 
 
 
Edward A. Mueller
1801 California, 52nd Floor
Denver, Colorado 80202


        Notices given by other means shall be deemed to be given only upon
actual receipt. Addresses may be changed by written notice given as provided
herein and signed by the party giving the notice.

14.   Further Acts.

        LESSOR and LESSEE shall, from time to time, perform such other and
further acts and execute such other and further instruments as may be required
by law or may be reasonably necessary to: (i) carry out the intent and purpose
of this Agreement; and (ii) establish, maintain and protect the respective
rights and remedies of the other party.

15.   Successors and Assigns.

        Neither this Agreement nor any party's interest herein shall be
assignable to any other party whatsoever, except that Lessor may assign its
interest hereunder to an affiliate of Lessor or to any lender or lessor in
connection with financing or leasing the aircraft, all without the consent, but
on notice to, the Lessee. This Agreement shall inure to the benefit of and be
binding upon the Parties hereto, their heirs, representatives and successors.

16.   Severability.

        In the event that any one or more of the provisions of this Agreement
shall for any reason be held to be invalid, illegal, or unenforceable, those
provisions shall be replaced by provisions acceptable to both Parties to this
Agreement.

6

--------------------------------------------------------------------------------



17.   Flight Crew.

        Lessor is responsible for providing a qualified flight crew for all
flight operations under this Agreement. The Lessor will furnish two experienced
and competent pilots who shall be under the direction and control of the Lessor
at all times.

18.   Base of Operations.

        For purposes of this Agreement, the base of operation of the Aircraft is
Centennial Airport, Englewood, Colorado 80112; provided that such base may be
changed permanently upon notice from Lessor to Lessee.

19.   Taxes.

        The Parties acknowledge that reimbursement of all items specified in
Paragraph 4, except for subsections (7) and (8) thereof, are subject to the
Federal Excise Tax imposed under Internal Revenue Code 4261 (the "Commercial
Transportation Tax"). Lessee shall pay to Lessor (for payment to the appropriate
governmental agency) any Commercial Transportation Tax applicable to flights of
the Aircraft conducted hereunder. Lessee shall indemnify Lessor for any claims
related to the Commercial Transportation Tax to the extent that Lessee has paid
Lessor the amounts necessary to pay such taxes.

20.   Title and Right of Possession.

        Legal title to the Aircraft in Exhibit A shall remain in the Lessor at
all times. Lessor has the right of possession to the Aircraft in Exhibit B
pursuant to an Aircraft Lease Agreement. Nothing herein shall constitute a
transfer of Lessor's possessory rights to the Aircraft.

21.   Truth-in-Leasing.

        The Lessor shall mail a copy of this Agreement for and on behalf of both
Parties to: Flight Standards Technical Division, P.O. Box 25724, Oklahoma City,
Oklahoma 73125, within twenty-four (24) hours of its execution, as provided by
FAR Section 91.23(c)(1). Additionally, Lessor agrees to comply with the
notification requirements of FAR Section 91.23 by notifying by telephone or in
person the Rocky Mountain FAA Flight Standards District Office at least
forty-eight (48) hours prior to the first flight under this Agreement.

        (a)   LESSOR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS
AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFT'S MAINTENANCE AND
INSPECTION THEREUNDER WILL BE MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT DURING THE DURATION OF THIS AGREEMENT.

        (b)   LESSOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 13 ABOVE AND WHOSE
AUTHORIZED SIGNATURE APPEARS BELOW, AGREES, CERTIFIES AND ACKNOWLEDGES THAT
WHENEVER THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, LESSOR SHALL BE KNOWN
AS, CONSIDERED AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT LESSOR
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

        (c)   THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND
PERTINENT FEDERAL AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement
to be duly executed on December 1, 2008.


LESSOR:
 
 
Qwest Corporation
 
 
  


--------------------------------------------------------------------------------


 
  By:   Stephen E. Brilz     Its:   Vice President and Secretary    
LESSEE:
 
 
Edward A. Mueller
 
 
  


--------------------------------------------------------------------------------


 
 

8

--------------------------------------------------------------------------------



EXHIBIT A

Qwest Corporation
Aircraft Subject to Time Sharing Agreement

        Each of the undersigned is a party to the Time Sharing Agreement dated
January 1, 2009, by and between Qwest Corporation ("Lessor"), and Edward A.
Mueller ("Lessee") (collectively the "Parties"), and agrees that from and after
January 1, 2009, until this Exhibit A shall be superseded and replaced through
agreement of the Parties or the Time Sharing Agreement shall be terminated
pursuant to its terms, the Aircraft described below shall constitute the
"Aircraft" described in and subject to the terms of the Time Sharing Agreement
in addition to the aircraft described in Exhibit B.

1996 Dassault Falcon Jet Corp. Falcon 2000
Manufacturer's Serial Number 044
FAA Registration Number N623QW
Engine Model CFE 738-1-1B


Dated: December 1, 2008


LESSOR:
 
 
Qwest Corporation
 
 
  


--------------------------------------------------------------------------------


 
  By:   Stephen E. Brilz     Its:   Vice President and Secretary    
LESSEE:
 
 
Edward A. Mueller
 
 
  


--------------------------------------------------------------------------------


 
 

9

--------------------------------------------------------------------------------



EXHIBIT B

Qwest Corporation
Leased Aircraft Subject to Time Sharing Agreement

        Each of the undersigned is a party to the Time Sharing Agreement dated
January 1, 2009, by and between Qwest Corporation ("Lessor"), and Edward A.
Mueller ("Lessee") (collectively the "Parties"), and agrees that from and after
January 1, 2009, until this Exhibit B shall be superseded and replaced through
agreement of the Parties or the Time Sharing Agreement shall be terminated
pursuant to its terms, the Aircraft described below shall constitute the
"Aircraft" described in and subject to the terms of the Time Sharing Agreement
in addition to the aircraft described in Exhibit A.

2001 Dassault Falcon Jet Corp. Falcon 2000
Manufacturer's Serial Number 134
FAA Registration Number N622QW
Engine Model CFE 738-1-1B


Dated: December 1, 2008


LESSOR:
 
 
Qwest Corporation
 
 
  


--------------------------------------------------------------------------------


 
  By:   Stephen E. Brilz     Its:   Vice President and Secretary    
LESSEE:
 
 
Edward A. Mueller
 
 
  


--------------------------------------------------------------------------------


 
 

10

--------------------------------------------------------------------------------





QuickLinks


QWEST CORPORATION AIRCRAFT TIME SHARING AGREEMENT
